Citation Nr: 1037247	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-09 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent 
for history of myocardial infarction with coronary artery 
disease, status post coronary artery bypass graft (CABG).

2.  Entitlement to a disability rating in excess of 10 percent 
prior to May 14, 2010 for peripheral neuropathy, right lower 
extremity,  and in excess of 20 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent 
prior to May 14, 2010 for peripheral neuropathy, left lower 
extremity,  and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran's appeal was previously before the Board in April 
2010 at which time it remanded four of the six issues before for 
additional development - the three listed above and service 
connection for hypertension.  The Board notes that, in a May 2010 
Supplemental Statement of the Case, the RO granted an increased 
rating from 10 percent to 20 percent effective May 14, 2010, for 
peripheral neuropathy of each of his lower extremities.  As this 
was not a complete grant of the maximum benefits available, the 
issue remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Conversely, in a May 2010 rating decision, the RO 
granted service connection for hypertension, which constitutes a 
grant of the full benefit sought on appeal and, consequently, the 
Board has no further jurisdiction over that issue.

The issues on appeal were remanded for further development in 
April 2010.  The Board finds that substantial compliance with the 
April 2010 remand has been accomplished and, therefore, the Board 
may proceed to adjudicate that Veteran's claims without prejudice 
to him.




FINDINGS OF FACT

1.  The Veteran's history of myocardial infarction with coronary 
artery disease, status post CABG, is not productive of chronic 
congestive heart failure; workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness or syncope; or left 
ventricular dysfunction with an ejection fraction of less than 30 
percent.

2.  Prior to May 14, 2010, the Veteran's peripheral neuropathy of 
the bilateral lower extremities was manifested by evidence of 
numbness, tingling, pain, slightly decreased muscle strength in 
plantar flexion and dorsiflexion, and loss of sensation in the 
left foot, associated with damage to the popliteal nerve, but 
without loss of reflexes, muscle atrophy, or weakness.

3.  As of May 14, 2010, the Veteran's peripheral neuropathy of 
the bilateral lower extremities is manifested by evidence of 
numbness, tingling, pain, decreased reflexes, and decreased 
sensation of the feet and ankles, associated with damage to the 
popliteal nerve, but without loss of muscle strength, muscle 
atrophy, or weakness. 

4.  The Veteran's heart and peripheral neuropathy disabilities do 
not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent 
for history of myocardial infarction with coronary artery 
disease, status CABG, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7006 (2009).

2.  Prior to May 14, 2010, the criteria for a disability rating 
in excess of 10 percent for peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8521 (2009).

3.  Prior to May 14, 2010, the criteria for a disability rating 
in excess of 10 percent for peripheral neuropathy of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8521 (2009).

4.  From May 14, 2010, the criteria for a disability rating in 
excess of 20 percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8521 (2009).

5.  From May 14, 2010, the criteria for a disability rating in 
excess of 20 percent for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8521 (2009).

6.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in June 2007, November 2007, and two letters 
from May 2008 fully satisfied the duty to notify provisions as to 
content but are deficient as to timing.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  However, the Board finds that any 
deficiency as to timing has been cured by appropriate notice and 
subsequent adjudication in May 2010.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may 
be cured by affording the Veteran appropriate notice and 
subsequent adjudication).  In addition, the Veteran was advised 
that it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  The letters also explained to the 
Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  Furthermore, 
the Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.  
VA is only required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the Veteran's 
claims.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

The Veteran was initially provided with VA examinations in 
November 2007.  In April 2010, the Board remanded the claims for 
increased ratings for the heart disability and bilateral lower 
extremity peripheral neuropathy, in relevant part, to afford the 
Veteran additional examination.  The ordered examinations were 
completed in May 2010.  Initially, the Board notes that the 
ordered examinations did not include diagnostic testing; however, 
the VA examiner provided adequate explanations as to why such 
testing was not necessary for either the heart disability or 
peripheral neuropathy claims.  The VA examination reports, in 
context, are thorough and supported by VA outpatient treatment 
records.  The examinations discussed the clinical findings and 
the Veteran's reported history as necessary to rate the 
disabilities under the applicable rating criteria.  Specifically, 
the examinations provide sufficient information to assess the 
current severity of the Veteran's heart and bilateral lower 
extremity peripheral neuropathy disabilities.  Based thereon, the 
Board concludes that the examinations in this case are adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

Furthermore, for the reasons outlined above, the Board finds that 
there has been substantial compliance with its April 2010 remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
While the ordered VA examinations did not include any diagnostic 
testing, the examiner provided sufficient explanation as to the 
basis for not providing any diagnostic testing at the time of 
examinations.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate DCs identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).
 
The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

History of Myocardial Infarction with Coronary Artery Disease, 
Status Post CABG

The Veteran's myocardial infarction with coronary artery disease, 
status post CABG is currently rated at 60 percent under 
Diagnostic Code 7006 for myocardial infarction.  The Veteran 
claims that this rating does not adequately contemplate his level 
of disability.

Diagnostic Code 7006 provides that during, and for three months 
following myocardial infarction that is documented by laboratory 
tests, a 100 percent rating is assigned.  Thereafter, a 10 
percent disability rating is warranted for a history of 
documented myocardial infarction resulting in workload of greater 
than 7 METs but not greater than 10 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous medication 
is required.  A 30 percent disability is warranted for a history 
of documented myocardial infarction resulting in workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent disability rating for a 
history of documented myocardial infarction resulting in more 
than one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  Finally, a maximum 100 percent disability rating 
is warranted for a history of documented myocardial infarction 
resulting in chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7006 (2009).

For rating diseases of the heart, one MET (metabolic equivalent) 
is the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millilitres per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for rating, 
and a laboratory determination of METs by exercise testing cannot 
be done for med reasons, an estimation by a medical examiner of 
the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shovelling 
snow) that result in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2 (2009).  

In addition, the Rating Schedule provides that, when rating under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, 
the following provisions apply: (1) Whether or not cardiac 
hypertrophy or dilatation (documented by electrocardiogram, 
echocardiogram, or X-ray) is present and whether or not there is 
a need for continuous medication must be ascertained in all 
cases.  (2) Even if the requirement for a 10 percent rating 
(based on the need for continuous medication) or a 30 percent 
rating (based on the presence of cardiac hypertrophy or 
dilatation) is met, METs testing is required in all cases except 
when there is a medical contraindication, when the left 
ventricular ejection fraction has been measured and is 50 percent 
or less, when chronic congestive heart failure is present or 
there has been more than one episode of congestive heart failure 
within the past year, and when a 100 percent evaluation can be 
assigned on another basis.  (3) If left ventricular ejection 
fraction (LVEF) testing is not of record, evaluation should be 
based on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the available 
medical information does not sufficiently reflect the severity of 
the veteran's cardiovascular disability.  38 C.F.R. 4.100 (2009).

In this case, the Board notes that, historically, medical records 
indicate an ejection fraction of 59 percent in August 2005 and 35 
to 40 percent in September and November 2005.  

In November 2007, the Veteran was afforded a VA examination.  The 
examiner noted hospitalization in 1995 for myocardial infarction, 
where the Veteran received angioplasty.  The Veteran also had 
another myocardial infarction, described as mild, in 1997.  The 
examiner noted a history of continuous medication, and the 
Veteran reported daily fatigue and monthly angina, but denied 
congestive heart failure, syncope, dizziness, or dyspnea.  

On examination, jugular venous distention, click, pericardial 
rub, and murmur were absent, and rhythm was regular.  Breath 
sounds were clear, and there was no evidence of peripheral edema.  
Based on an interview with the Veteran, but not a stress test, 
the Veteran was ranked at a METS score of 6, based on the Veteran 
stating he could perform light lawn work for about an hour or two 
(including raking leaves and pushing a lawnmower), walk briskly 
for a mile, climb at least one flight of stairs, carry groceries, 
walking the dog, wash the car, and go hunting for a couple hours 
without getting terribly fatigued or dyspneic or experiencing 
angina like chest pain.  The examiner noted that exercise testing 
was contraindicated based on the Veteran's history of infarct 
with multiple grafting.  The examiner noted an absence of chronic 
congestive heart failure and less than two episodes of acute 
congestive heart failure in the previous year.  Testing for left 
ventricular dysfunction indicated an ejection fraction of 40 
percent, based on echocardiogram conducted in 2005.  Based on the 
foregoing, the examiner diagnosed a history of myocardial 
infarction.  The examiner noted that the Veteran was not employed 
and that the heart disability mildly affected chores, exercise, 
and recreation; moderately affected sports; and had no affect on 
shopping, traveling, feeding, bathing, dressing, toileting, and 
grooming.

A March 2010 cardiology risk assessment screening note prior to a 
left heart catheterization, left ventricular angiography, 
coronary angiography, and bypass graph angiography, stated that a 
nuclear stress test demonstrated inferolateral infarct with peri-
infarct ischemia, with an ejection fraction of 37 to 40 percent.  
The treatment was precipitated based on the Veteran's reports of 
increased shortness of breath and a little chest, although not 
particularly pronounced.  On examination, there was no carotid 
bruit, no rales, no extra heart sounds or murmurs, but there was 
several observed decreased lower extremity pulses.  The Veteran 
reported one instance of chest pain following an argument.  The 
treatment provider discussed that the Veteran's reported dyspnea 
could be due to deconditioning and weight.  Based on the 
foregoing, the treating physician recommended proceeding with the 
procedure.  

In April 2010, while awaiting for his heart catheterization, the 
Veteran experienced nausea/vomiting, headache and a change in 
mental status and was taken to the emergency room for evaluation 
and found to have left lower lung pneumonia.  In addition, 
electrocardiogram (EKG) was questionable for new ST elevation in 
anterior leads.    The cardiologist recommended keeping the 
Veteran on telemetry and serial cardiac enzymes and doing his 
heart catheterization as an outpatient after he recovered from 
the pneumonia.  The Veteran was admitted overnight.  His cardiac 
enzymes were negative, there were no EKG changes, and telemetry 
indicated no evidence of arrhythmia.  The Veteran also indicated 
that he was able to walk between 50 feet and a couple blocks.  

In May 2010, the Veteran underwent another VA examination.  The 
examiner noted review of the claims file and medical records.  
The examiner noted the Veteran's history of myocardial infarction 
in 1995, CABG in 1996, and subsequent angioplasty.  The Veteran's 
course since onset was noted as progressively worse and that he 
was currently on medication for treatment.  The examiner included 
in the report the discharge summary from the Veteran's April 2010 
hospitalization for agitation and pneumonia.  The examiner noted 
one episode of acute congestive heart failure in the past year 
and that the condition was not chronic.  The Veteran reported 
dyspnea onset with moderate exertion.  

On examination, there was no evidence of congestive heart 
failure, pulmonary hypertension, extra heart sounds, or abnormal 
breath sounds.  Rhythm was regular.  The examiner did not conduct 
testing for left ventricular dysfunction, but noted the February 
2010 lexiscan myocardial perfusion scan done based on the 
Veteran's complaints of shortness of breath.  The examiner 
included the test results verbatim in the examination report and 
the February 2010 test showed inferolateral wall infarction with 
periinfarct ischemia involving the anterolateral wall and 
inferoseptal wall, hypokinesia of the septum and inferior wall, 
and an ejection fraction of 37 percent.  The May 2010 VA examiner 
stated that the METs were estimated at 5 to 7 due to shortness of 
breath on exertion.  In addition, the examiner noted that the 
Veteran had been on medical retirement since 1995.  His diagnosis 
was coronary artery disease.  The coronary artery disease 
affected the Veteran's usual daily activities in that he avoided 
moderate physical activity.  The examiner stated that the 
Veteran's myocardial infarct and coronary artery disease appeared 
to be of moderate severity, based on the recent evidence of 
ischemia and reduced ejection fraction and the Veteran's reports 
of dyspnea on exertion with minimal to moderate activity, 
including walking one half to one full block.  The examiner noted 
that no additional testing was necessary as the recent testing 
performed at the VA was included in the testing section and 
considered in the examiner's report.

Based on consideration of the entire claims file and the above, 
the Board finds that a rating greater than 60 percent for history 
of myocardial infarction with coronary artery disease, status 
post CABG, is not warranted.  In order to establish the maximum 
100 percent evaluation, there must be evidence of chronic 
congestive heart failure, a workload of 3 METs or less resulting 
in dyspnea, fatigue, angina, dizziness or syncope, or an ejection 
fraction of less than 30 percent.  As noted above, objective 
medical testing has indicated the Veteran's ejection fraction to 
be no less than 37 percent.  Furthermore, the evidence fails to 
show that the Veteran' has chronic congestive heart failure, 
including findings at the November 2007 and May 2010 VA 
examinations.  In addition, the VA examiners have assessed the 
Veteran as having exercise intolerance consistent with 5 to 7 
METs due to reported shortness of breath on exertion.  Thus, the 
preponderance of the evidence is against finding that the 
criteria for a 100 percent rating under Diagnostic Code 7006 are 
met.
 
The Board has also considered whether the Veteran's service-
connected heart disability could be appropriately rated under 
other Diagnostic Codes in order to provide him with a higher 
rating.  Several of the Diagnostic Codes pertaining to 
disabilities of the cardiovascular system utilize essentially the 
same criteria and thus would not provide a higher disability 
rating for the Veteran.  38 C.F.R. § 4.104, Diagnostic Codes 
7000-7005, 7007 (2009).  In addition, there is no evidence that 
the Veteran has hyperthyroid heart disease or arrhythmias or has 
undergone heart surgery during an applicable period that would 
provide him with a higher disability rating under another code.  
38 C.F.R. § 4.104, Diagnostic Codes 7008-7016, 7018-7020.  The 
Veteran had a CABG in 1996, over a decade prior to the date that 
he filed his claim and to the onset of aggravation; therefore, 
consideration of Diagnostic Code 7017 is not warranted.  Id.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 

The Board acknowledges that the Veteran has not undergone METs 
testing, as required under 38 C.F.R. § 4.100.  In that regard, 
the Board notes that an exercise stress test to determine METs 
was deemed medically inadvisable in November 2007 due to the 
Veteran's past myocardial infarction and CABG.  As for the May 
2010 VA examination, the examiner did not conduct additional 
testing because he indicated that the recent lexiscan stress test 
was adequate to show the severity of the Veteran's disability.  
As noted above, the applicable regulations do not require METs 
testing in cases where the Veteran's ejection fraction is less 
than 50 percent.  As such, METs testing is not required by 
regulation in this case, and the Board finds that the February 
2010 lexiscan stress test and the November 2007 and May 2010 VA 
examiners' estimates of 5 to 7 METs is sufficient to rate the 
Veteran's disability.   

Accordingly, the preponderance of the evidence is against 
assignment of an disability rating in excess of 60 percent for 
history of myocardial infarction with coronary artery disease, 
status post CABG.  As the greater weight of evidence is against 
the claim, there is no doubt on this matter that could be 
resolved in his favor.  In addition, the Board finds no medical 
or lay evidence that would support a higher rating for any period 
during the appellate time frame.  See Hart, 21 Vet. App. 505.
 



Peripheral Neuropathy

The Veteran's peripheral neuropathy of the bilateral lower 
extremities was rated separately at 10 percent each under 
Diagnostic Code 8521.  Effective May 14, 2010, a 20 percent 
disability rating was granted for each lower extremity.  The 
Veteran claims that these ratings do not adequately quantify his 
level of impairment and contends he is entitled to a higher 
rating.  

Neurological impairments affecting the popliteal, or common 
peroneal, nerve are evaluated under Diagnostic Code 8521.  For 
diseases of the peripheral nerves, disability ratings are based 
on whether there is complete or incomplete paralysis of the 
particular nerve.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than the 
type pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves.   
 
Diagnostic Code 8521 provides for a 40 percent rating for 
complete paralysis of the external popliteal nerve (common 
peroneal) where there is foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; and anesthesia covers the entire 
dorsum of foot and toes.  38 C.F.R. § 4.124a (2009).  A 30 
percent evaluation is warranted for severe incomplete paralysis.  
Id.  A 20 percent evaluation is assigned where there is moderate 
incomplete paralysis, and a 10 percent evaluation is warranted 
for mild incomplete paralysis.  Id.  The Board observes that the 
words "mild," "moderate," and "severe" as used in the 
various Diagnostic Codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).



Prior to May 14, 2010

The Veteran has been service-connected for bilateral peripheral 
neuropathy since May 2004.  From the year preceding the Veteran's 
June 2007 claims for increased ratings, during treatment for 
unrelated disabilities in July and October 2007, the Veteran was 
noted to have normal bilateral lower extremities.  

In November 2007 the Veteran was afforded a VA examination.  At 
that time, the Veteran reported an increase in numbness in the 
bottoms of his feet, specifically in the balls of his feet, which 
was aggravated with extended weight bearing.  Otherwise the 
Veteran reported intermittent numbness.  The Veteran noted that 
he was very careful about walking around his home in bare feet, 
as he feared injuring himself without knowing it.  The Veteran's 
reported symptoms included numbness, tingling and occasional 
sharp pains to the soles of his feet.  On examination, the 
Veteran's strength in plantar flexion and dorsiflexion was 4 out 
of 5 bilaterally.  Motor strength in the major extensor and 
flexor muscles of the thigh were 5 out of 5 bilaterally.  With 
respect to sensory functioning, vibration, pain, and position 
sense testing was normal bilaterally, but there was evidence of 
decreased light touch in the left lower extremity that was normal 
on the right.  Reflexes of the lower extremities were within 
normal limits.  There was no evidence of muscle atrophy, and gait 
and balance was normal.  No electromyography or nerve conduction 
studies were performed in association with the examination.  The 
examiner diagnosed peripheral neuropathy of the bilateral lower 
extremities.  The examiner noted that paralysis and neuralgia 
were present, but not neuritis.  The examiner concluded the 
peripheral neuropathy resulted in mild problems with chores, 
shopping, and recreation and moderate problems with exercise and 
sports.  There was no affect on traveling, feeding, bathing, 
dressing, toileting, or grooming.  

VA treatment note from April 2010 indicates the Veteran's 
strength in the bilateral lower extremities was noted to be equal 
and adequate.

Based on the aforementioned evidence, the Board concludes that 
the Veteran's right and left lower extremity peripheral 
neuropathy is no greater than mild, thus a rating greater than 10 
percent each under Diagnostic Code 8521 prior to May 14, 2010 is 
not warranted.  While the Veteran has been diagnosed with 
bilateral lower extremity peripheral neuropathy and there is 
evidence of decreased sensitivity to light touch in the left foot 
and slightly decreased strength in plantar flexion and 
dorsiflexion bilaterally, physical examination ruled out muscular 
atrophy, decreased reflexes, or weakness of the major extensor 
and flexor muscles of the thigh.  The Veteran had a normal gait 
and posture and his peripheral neuropathy did not otherwise 
affect a joint or cause abnormal movement.  In short, prior to 
May 14, 2010, the medical evidence as a whole supports a 
disability picture consistent with no more than mild incomplete 
paralysis of the popliteal nerve bilaterally.

The Board has considered whether an increased evaluation could be 
assigned under an alternative Diagnostic Code used in rating 
disease of the peripheral nerves.  38 C.F.R. § 4.124a (2009).  
However, the Board finds that Diagnostic Code 8521 is most 
appropriate for evaluating the Veteran's bilateral service-
connected disabilities as this is the primary nerve identified by 
the VA examiner as affected.  As such, an increased rating is not 
warranted under an alternative Diagnostic Code prior to May 14, 
2010.

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating in excess of 10 percent for 
either the Veteran's service-connected right or left lower 
extremity peripheral neuropathy prior to May 14, 2010.  As the 
greater weight of evidence is against the claims, there is no 
doubt on this matter that could be resolved in the Veteran's 
favor.

From May 14, 2010

On May 14, 2010 the Veteran was afforded another VA examination.  
The examiner noted review of the claims file and medical records.  
The Veteran reported that his problem involved tingling and 
numbness of the feet and ankles (described as like he is walking 
on broken glass), with chronic and gradual onset beginning about 
five years prior and getting progressively worse.  On 
examination, there was no atrophy; no abnormal muscle tone or 
bulk; no tremors, tics or other abnormal movements; and no affect 
on the function of any joint.  The Veteran had normal gait and 
balance.  Motor examination was normal, with strength of 5 out of 
5 in both lower extremities.  Sensation was decreased with 
pinprick testing and noted scattered about the feet and ankles, 
which was indicated to be moderate in severity.  Reflexes were 
also decreased.  The examiner diagnosed diabetic neuropathy of 
both feet and ankles.  With respect to the Veteran's activities 
of daily living, his peripheral neuropathy symptoms prevented 
exercise and sports, moderately affected shopping and recreation, 
and mildly affected traveling, with no affect on chores, feeding, 
bathing, dressing, toileting, or grooming.  The examiner also 
reiterated that the Veteran's lower extremity peripheral 
neuropathy appeared to be moderate in severity because the 
Veteran felt like he was walking on broken glass all the time.  
Furthermore, the Veteran stated that he could only walk short 
distances, usually only half of one block.  The Veteran denied 
falling.  The examiner stated that there was moderate loss of 
sensation observed during the examination, reinforcing the 
conclusion that the severity of the disability was moderate.  The 
examiner stated that testing such as electromyogram or nerve 
conduction studies were not ordered because in many cases 
involving small fiber neuropathies, including the Veteran's 
diabetic neuropathy, neurodiagnostic testing was unilluminating.  
As such, no testing was ordered in this case.

Initially, the Board notes that for diseases of the peripheral 
nerves, when the involvement is wholly sensory the rating should 
be for the mild, or at the most moderate, degree.  See 38 C.F.R. 
§ 4.124a, Diseases of the Peripheral Nerves.  In this case, the 
May 2010 VA examination indicated decreased reflexes, suggesting 
more than simply sensory involvement.  Thus, a rating higher than 
moderate must be considered.  Based on the aforementioned 
evidence, however, the Board concludes that the evidence as of 
May 14, 2010 shows that the Veteran's peripheral neuropathy of 
the bilateral lower extremities is no greater than moderate in 
each extremity.  Consequently, a rating greater than 20 percent 
under Diagnostic Code 8521 is not warranted.  

To warrant the next higher evaluation for either lower extremity, 
the Veteran would have to demonstrate that there was incomplete 
severe impairment of the external popliteal (common peroneal) 
nerve.  On analysis of the objective medical findings this higher 
level of impairment is not established.  The Veteran's complaints 
consist of reported numbness, tingling, and occasional shooting 
pain in the soles of the feet.  There is no medical evidence to 
suggest the Veteran has symptoms consistent with foot drop, 
slight droop of the first phalanges of all toes, inability to 
dorsiflex the foot, loss of extension (dorsal extension) of the 
proximal phalanges of the toes, loss or weakened abduction or 
abduction of the foot, and that there is anesthesia covering the 
entire dorsum of the foot and toes.  During the most recent May 
2010 VA examination, the Veteran reported his numbness now 
extends up the feet and into the ankles.  Testing also showed a 
worsening condition from the prior VA examination, specifically 
moderate sensory loss on pinprick testing over aspects of the 
feet and ankles.  Moreover, as noted, the examiner found some 
decrease in reflexes.  The examiner concluded that the severity 
of the Veteran's bilateral lower extremity neuropathy was 
moderate, based on the Veteran's report that it felt like he was 
walking on broken glass all the time and that he could not walk 
long distances, and the physical findings.  

Thus, there is evidence of no more than moderate incomplete 
paralysis of the external popliteal (common peroneal) nerve.  
Thus, based on the record as a whole, it is concluded that the 
presently assigned 20 percent rating appropriately reflects the 
severity of the disability for both the left and right leg 
peripheral neuropathy as of May 14, 2010. 
 
The Board has also considered the contention of the Veteran's 
representative that diagnostic muscle and neurological testing is 
warranted.  As explained above, however, the May 2010 VA examiner 
specifically outlined the basis for not ordering such testing.  
The Veteran's representative has not provided any medical 
evidence to suggest otherwise.  As the Board is not competent to 
make medical determinations, it must defer to the medical 
determinations of trained professionals when such determinations 
are explained with sufficient rationale.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board has considered whether an increased evaluation could be 
assigned under an alternative Diagnostic Code used in rating 
disease of the peripheral nerves.  38 C.F.R. § 4.124a (2009).  
However, the Board finds that Diagnostic Code 8521 is the most 
appropriate DC for evaluating the Veteran's bilateral service-
connected disabilities.  As such, an increased rating is not 
warranted under an alternative Diagnostic Code.

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating in excess of 20 percent as of 
May 14, 2010, for either of the Veteran's service-connected right 
or left lower extremity peripheral neuropathy.  As the greater 
weight of evidence is against the claims, there is no doubt on 
this matter that could be resolved in his favor.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
heart or lower extremity peripheral neuropathy disabilities is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's heart or lower extremity 
peripheral neuropathy disabilities with the established criteria 
shows that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.

As the schedular criteria are adequate to evaluate the Veteran's 
service-connected heart and lower extremity disabilities, the 
Board finds that the preponderance of the evidence is against 
referral of this case for extraschedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1).












(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 60 percent for 
history of myocardial infarction with coronary artery disease, 
status post coronary artery bypass graft (CABG), is denied.

Entitlement to a disability rating in excess of 10 percent prior 
to May 14, 2010 for peripheral neuropathy, right lower extremity,  
and in excess of 20 percent thereafter, is denied.

Entitlement to a disability rating in excess of 10 percent prior 
to May 14, 2010 for peripheral neuropathy, left lower extremity,  
and in excess of 20 percent thereafter, is denied.




____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


